Citation Nr: 0715765	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  99-23 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1973 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Portland, Oregon.  Specifically, in that decision, the RO 
denied service connection for a psychiatric disorder 
(characterized as a dysthymic disorder with a personality 
disorder).  


FINDING OF FACT

A psychiatric disorder was not present during active military 
duty or until many years thereafter and is not associated in 
any way to such service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 4.9, 4.127 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Letters issued in May 2004, July 2005, and September 2005 in 
the present case notified the veteran of the type of evidence 
needed to support his service connection claim.  The letters 
also informed the veteran that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this issue but that he must provide enough information so 
that the agency could request the relevant records.  Further, 
the letters notified the veteran of his opportunity to submit 
"additional things," "additional information and 
evidence," "any other evidence or information that . . . 
[he] think[s] will support . . . [his] claim" as well as 
"any evidence in . . . [his] possession that pertains to . . 
. [his] claim."  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, an October 2006 letter informed the veteran of 
the type of evidence necessary to establish the degree of 
disability (element #4) and an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  As will be 
discussed below, the Board finds that the evidence of record 
does not support a grant of service connection for a 
psychiatric disorder.  In light of this denial, no rating or 
effective date will be assigned.  Thus, the Board finds that 
there can be no possibility of any prejudice to the veteran 
in proceeding with the issuance of a final decision of the 
claim adjudicated in this decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO initially denied the veteran's service 
connection claim in October 1997, prior to the enactment of 
the VCAA.  The RO did not provide the veteran adequate VCAA 
notice until May 2004, July 2005, and September 2005.  
Clearly, the timing requirement of VCAA notification has not 
been met with regard to the service connection issue on 
appeal.  Importantly, however, the veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Thereafter, later in 
September 2005, the claim was readjudicated, and a 
supplemental statement of the case (SSOC) was issued.  
Consequently, despite any timing defect, the Board does not 
find that a remand of this issue to the agency of original 
jurisdiction is necessary.  Nothing about the evidence or any 
response to the RO's notification suggests that the claim 
adjudicated in this decision must be re-adjudicated ab initio 
to satisfy the requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection issue on appeal.  All available service medical 
records have been obtained and associated with the veteran's 
claims folder.  Additionally, all relevant treatment records 
adequately identified by the veteran have been procured and 
associated with his claims folder.  Furthermore, the veteran 
has been accorded two pertinent VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his service connection claim.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following service connection issue on appeal, based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2006); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection For A Psychiatric Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9 (2006).  However, if, during an individual's military 
service, additional mental disease or injury superimposed 
upon a personality disorder occurs, service connection may 
indeed be warranted for the resultant disability.  38 C.F.R. 
§ 4.127 (2006) & VAOPGCPREC 82-1990 (July 18, 1990).  

Throughout the current appeal, the veteran has contended 
that, during his active service, he was assaulted in his 
barracks on several occasions and subjected to unwarranted 
punishments by his military supervisor and that, as a result 
of these episodes, he developed a chronic psychiatric 
disorder.  See, e.g., hearing transcript (T.) at 2-6.  
However, the veteran, as a lay person, is not competent to 
express an opinion concerning diagnoses, or etiology, of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Significantly, the competent evidence available in 
the present case does not support a finding of an association 
between the veteran's diagnosed chronic psychiatric 
disability and his active military duty.  

The April 1973 enlistment examination was negative for 
complaints of, treatment for, or findings of a psychiatric 
disability.  Subsequent service medical records, as well as 
service personnel records, indicate that the veteran was 
counseled on multiple occasions between March 1975 and May 
1975 for various disciplinary problems, including being late 
to work, missing formation, being unprepared for inspection, 
refusing to obey a noncommissioned officer's order, failing 
to participate in the cleaning of his barracks, and 
exhibiting attitude and military bearing problems.  On 
several occasions during service, he was found to be absent 
without leave (AWOL).  

A June 1975 psychiatric evaluation provided a diagnosis of a 
character-behavior disorder.  At the separation examination 
conducted two months later in August 1975, the veteran 
reported having frequent trouble sleeping, depression or 
excessive worry, and nervous trouble.  The examiner confirmed 
the diagnosis of a character disorder and recommended that 
the veteran undergo a consultation at the mental hygiene 
clinic.  On the same day, the veteran underwent a mental 
hygiene evaluation at which time he complained of persisting 
anxiety and depression.  The examiner found no evidence 
supporting a change in the veteran's psychiatric diagnosis.  
In December 1975, the veteran was discharged from active 
military duty due to "[u]nsuitability-apathy, defective 
attitude or inability to expend effort constructively."  

Post-service medical records dated from June 1990 to October 
2004 reflect treatment for, and evaluation of, variously 
diagnosed chronic psychiatric disabilities (including 
dysthymia, major depression, and anxiety) and personality 
disorders (including a narcissistic personality disorder, a 
borderline personality disorder, a dependent personality 
disorder, a passive-aggressive personality disorder, a 
depressive personality disorder, a major character disorder, 
a delusional disorder (persecutory type), a paranoid 
personality disorder, an anti-social personality disorder 
with borderline and narcissistic features, a mixed 
personality disorder, and a personality disorder not 
otherwise specified with narcissistic, avoidant, and possibly 
schizoid traits).  Post-traumatic stress disorder (PTSD) was 
initially diagnosed in January 1997 (after the veteran had 
reported having been physically abused as a child by his 
mother) and was noted in subsequent July 1997 VA 
hospitalization records.  An October 2004 VA examiner 
explained that the veteran met some of the criteria for a 
diagnosis of PTSD.  However, the October 2004 VA examiner 
also explained that, because the veteran did not exhibit all 
of the symptoms of PTSD, a diagnosis of that disability was 
not warranted.  

To the extent that the veteran has been diagnosed with 
various personality disorders, the Board notes that such 
conditions are not diseases or injuries for which service 
connection may be granted.  38 C.F.R. §§ 3.303(c), 4.9 
(2006).  In this regard, the Board acknowledges that, in June 
1990, a private examiner expressed his opinion that the 
veteran's depressed mood "may . . . be . . . [secondary] to 
problems generated by an underlying personality . . . 
[disorder with] schizoid and narcissistic traits" (emphasis 
added).  Importantly, however, the private examiner does not 
suggest that the veteran's depression was superimposed on his 
underlying personality disorder during his active military 
duty or that his depression was in any way related to his 
active service.  As such, the Board finds that the June 1990 
private examiner's opinion does not provide competent 
evidence of an association between the veteran's diagnosed 
psychiatric disability and his active military duty.  See 
38 C.F.R. § 4.127 (2006) & VAOPGCPREC 82-1990 (July 18, 1990) 
(which state that, if, during an individual's military 
service, additional mental disease or injury superimposed 
upon a personality disorder occurs, service connection may 
indeed be warranted for the resultant disability).  

Significantly, multiple VA examiners who have reviewed the 
veteran's claims folder and interviewed him have concluded 
that he has a chronic psychiatric disability that is not 
associated with his active military duty.  Specifically, a 
January 1998 VA examiner diagnosed major depression with 
anxiety (on Axis I) as well as a mixed personality disorder 
(on Axis II).  The examiner concluded that the veteran's 
personality disorder predated his service.  Importantly, the 
examiner was unable to associate the veteran's diagnosed 
major depression and anxiety with his active military duty.  
The examiner explained that the service medical records 
reflected only diagnoses of a character disorder and a 
character-behavioral disorder rather than any descriptions of 
psychiatric symptoms or behavior.  

Further, in an undated examination report received in April 
2000, a clinical social worker concluded that the veteran's 
psychiatric condition is not service-connected.  Rather, the 
social worker believed that the veteran's psychiatric 
problems are due to his preservice abusive childhood.  
Importantly, this examining clinical social worker had access 
to the veteran's claims folder, including the medical records 
contained therein.  

Additionally, an October 2004 VA examiner diagnosed chronic 
dysthymia with superimposed episodes of a major depressive 
disorder (on Axis I) and a personality disorder not otherwise 
specified with narcissistic, avoidant, and possibly schizoid 
traits (on Axis II).  The examiner agreed that the veteran's 
personality disorder began prior to his military service.  
Significantly, the examiner also believed that the veteran's 
diagnosed chronic psychiatric disability was not associated 
with his active military duty.  Rather, after reviewing the 
veteran's extensive medical records and interviewing the 
veteran, the examiner concluded that the veteran's dysthymia 
and potential for depression were likely the result of the 
physical abuse that he suffered as a child.  

Clearly, therefore, competent medical evidence of record 
demonstrates that the veteran's chronic acquired psychiatric 
disorder (which has been recently characterized as chronic 
dysthymia with superimposed episodes of a major depressive 
disorder) did not originate until many years after his 
separation from active military duty and, whatever its actual 
cause, is not shown by competent evidence to be etiologically 
related to service.  The record on appeal contains no expert 
medical opinion associating this diagnosed psychiatric 
disorder with the veteran's active military duty.  The 
veteran's personality or characterological disorder, which 
was noted in service and at times thereafter, is not a 
disability for compensation purposes under the law, as 
previously explained.  Based on this evidentiary posture, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a psychiatric 
disorder.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The benefit-of-the-doubt rule does not apply, and this 
service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for a psychiatric disorder is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


